                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTINA ADENIKE GARDINER,                       :       CIVIL ACTION

                       Plaintiff,                 :

               v.                                 :       NO. 18-904

CITY OF PHILADELPHIA, et al.,                     :

                       Defendants.                :

                                    MEMORANDUM OPINION

       In this action, Plaintiff Christina Adenike Gardiner (“Gardiner”) asserts claims against

her former employer, Defendant City of Philadelphia (the “City”) and supervisor, Michel

Washington (“Washington”) (collectively, the “Defendants”) for retaliation pursuant to the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101-12213, and the Pennsylvania

Human Relations Act (“PHRA”), 43 Pa. Stat. Ann. §§ 951-963, and for retaliation and

interference pursuant to the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601-2654.

Before this Court is Defendants’ Motion for Summary Judgment in which they request dismissal

of all claims asserted by Gardiner. 1 For the reasons discussed below, the Motion will be granted.

I.     FACTUAL BACKGROUND

       Gardiner alleges that she was terminated in retaliation for requesting sick leave to address

her mental health issues in violation of the FMLA. Compl. (Doc. No. 1) ¶¶ 25, 39-47.

       The undisputed facts of record confirm that Gardiner was employed by the City’s Office

of Innovation and Technology as a project manager from November 25, 2013 through February

1
    Upon consent of the parties and by order of the Honorable Mark A. Kearney, the case was
referred to the undersigned to conduct all further proceedings, including trial, the entry of final
judgment, and all post-trial proceedings. Doc. No. 10.
24, 2017. Defs.’ Statement of Undisputed Facts (Doc. No. 33) ¶¶ 1, 31 [hereinafter “Defs.’

Facts”]; Pl.’s Answer to Defs.’ Statement of Material Facts (Doc. No. 34) ¶¶ 1, 31 [hereinafter

“Pl.’s Facts”]. In August 2016, Washington became Gardiner’s supervisor. Defs.’ Facts ¶ 3;

Pl.’s Facts ¶ 3. Washington would “micro-manage” Gardiner and expressed her belief that

Gardiner could not adequately do her job. Defs.’ Facts ¶¶ 4-7, 16-17; Pl.’s Facts ¶¶ 4-7, 16-17.

In December 2016, Gardiner took several days of sick leave due to work stress related to her

professional relationship with Washington. Defs.’ Facts ¶¶ 4, 5, 8; Pl.’s Facts ¶¶ 4, 5, 8.

Gardiner also became ill with the flu at some point in early 2017 and did not come to work.

Defs.’ Facts ¶ 11; Pl.’s Facts ¶ 11. Upon her return to work, Gardiner was involved in a meeting

that Charles Brennan (“Brennan”), then the Chief Innovation Officer, described as an “absolute

disaster.” Defs.’ Facts ¶¶ 12-14; Pl.’s Facts ¶¶ 10, 14. On February 15, 2017, Washington sent

Gardiner an email stating that Gardiner was perceived as “indifferent, aloof and uncommitted,”

and that Washington hoped that Gardiner would “show positive changes immediately.” Defs.’

Facts ¶ 18; id. at Ex. D; Pl.’s Facts ¶ 18.

        On February 22, 2017, Gardiner sent an email to Washington stating: “With me being in

a stressful work environment and having other medical issues, my doctor wants me to take sick

leave for a few days. I am hoping to return to work sometime next week.” Defs.’ Facts ¶ 23; id.

at Ex. G; Pl.’s Facts ¶ 23. Gardiner’s doctor had told her over the telephone on the morning of

February 22, 2017, to take sick leave for a few days. Defs.’ Facts ¶ 24; Pl.’s Facts ¶ 24.

Gardiner planned to see her doctor on February 28, 2017, and had sufficient sick leave to cover

the interim period. Defs.’ Facts ¶ 25; Pl.’s Facts ¶ 25. The “other medical issues” that Gardiner

referred to, but did not explain, in her email were depression, anxiety, and stress caused by her

interactions with Washington. Defs.’ Facts ¶ 27; Pl.’s Facts ¶ 27. Gardiner’s doctor, however,




                                                 2
never diagnosed her with depression or anxiety, nor did she receive any medication for

depression, anxiety, or stress. Defs.’ Facts ¶¶ 27-28; Pl.’s Facts ¶¶ 27-28. Gardiner testified that

her intention upon seeing her doctor on February 28, 2017 was to make sure she was physically

healthy, and then she intended to take a vacation. Defs.’ Facts ¶ 29; Pl.’s Facts ¶ 29. On

February 24, 2017, however, Gardiner received a letter from Brennan dated February 23, 2017

that informed her that she had been terminated due to continued performance deficiencies,

among other reasons. Defs.’ Facts ¶¶ 31-32; Pl.’s Facts ¶¶ 31-32.

II.    SUMMARY JUDGMENT STANDARD

       Under the well-established summary judgment standard, “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment

is appropriate when ‘the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.’” Williams v. Wells Fargo

Bank, No. 14-2345, 2015 WL 1573745, at *3 (E.D. Pa. Apr. 9, 2015) (quoting Wright v.

Corning, 679 F.3d 101, 105 (3d Cir. 2012)). “By its very terms, this standard provides that the

mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis

in original). A material fact is one that “might affect the outcome of the suit under the governing

law.” Id. at 248. When ruling on a motion for summary judgment, the court shall consider facts

in the light most favorable to the non-moving party and draw all reasonable inferences in that

party’s favor. Scheidemantle v. Slippery Rock Univ. State Sys. of Higher Educ., 470 F.3d 535,




                                                  3
538 (3d Cir. 2006). To prevail on summary judgment, however, “the non-moving party must

present more than a mere scintilla of evidence; ‘there must be evidence on which the jury could

reasonably find for the [non-moving party].’” Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d

Cir. 2013) (quoting Jakimas v. Hoffman-La Roche, Inc., 485 F.3d 770, 777 (3d Cir. 2007)); see

also Anderson, 477 U.S. at 252.

III.   DISCUSSION

       A.      Retaliation in Violation of the FMLA 2

       The FMLA prohibits an employer from “discriminating or retaliating against an

employee or prospective employee for having exercised or attempted to exercise FMLA rights.”

29 C.F.R. § 825.220(c); see also 29 U.S.C. § 2615(a)(2). FMLA retaliation claims are analyzed

under the burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973). Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 302 (3d Cir.

2012). To make out a prima facie case of FMLA retaliation, a plaintiff must establish that:


2
    While Defendants move for summary judgment on Plaintiff’s entire Complaint, including the
ADA retaliation claim (Count I), PHRA retaliation claim (Count II), and FMLA interference and
retaliation claims (Count III), Gardiner only defends her FMLA retaliation claim in her brief in
opposition to Defendants’ Motion for Summary Judgment. See Pl.’s Mem. of Law in Resp. to
Defs.’ Mot. for Summ. J. (Doc. No. 34-1) [hereinafter “Pl.’s Resp.”]. Gardiner’s brief expressly
states that she is not proceeding on her disability claims in Counts I and II of the Complaint, id.
at 3 n.1; Pl’s Facts
¶ 30, and that there is no FMLA “interference” claim being made in the instant case, Pl.’s Resp.
at 4. Accordingly, summary judgment will be granted in favor of the Defendants on Gardiner’s
ADA and PHRA retaliation claims and FMLA interference claim. See, e.g., Fischer v. G4S
Secure Solutions USA, Inc., 614 F. App’x 87, 91 n.3 (3d Cir. 2015) (affirming district court’s
determination that plaintiff abandoned claim by failing to address it at all in opposition to motion
for summary judgment and noting that “‘[i]t is a well-settled rule that a party opposing a
summary judgment motion must inform the trial judge of the reasons, legal or factual, why
summary judgment should not be entered [and] [i]f it does not do so, and loses the motion, it
cannot raise such reasons on appeal.”’ (quoting Liberles v. Cnty. of Cook, 709 F.2d 1122, 1126
(7th Cir. 1983))); Sylvester v. DGMB Casino, LLC, No. 15-8328 (RMB/KMW), 2017 WL
3894964, at *10 (D.N.J. Sept. 6, 2017).




                                                 4
(1) he or she invoked his or her right to FMLA-qualifying leave; (2) he or she suffered an

adverse employment decision; and (3) the adverse action was causally related to his or her

invocation of rights. Id. If a plaintiff can make this showing, the burden of production then

shifts to the defendant to “‘articulate some legitimate, nondiscriminatory reason’ for its

decision.” Id. (quoting McDonnell Douglas, 411 U.S. at 802). If the defendant meets this

“minimal burden,” the plaintiff must then show that this proffered justification is mere pretext

for retaliation by “point[ing] to some evidence, direct or circumstantial, from which a factfinder

could reasonably . . . disbelieve [the defendant’s] articulated legitimate reasons.’” Id. (quoting

Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)).

       B.      Defendants are Entitled to Summary Judgment on Gardiner’s FMLA
               Retaliation Claim

       Here, Gardiner has not established a prima facie case of FMLA retaliation given her

failure to present sufficient evidence regarding the first element of a prima face case, namely that

she invoked her right to FMLA-qualifying leave. 3

       To invoke rights under the FMLA, employees must provide adequate notice to their

employer about their need to take leave. Parrotta v. PECO Energy Co., 363 F. Supp. 3d 577, 602

(E.D. Pa. 2019). Although an employee does not need to specifically and expressly request leave

under the FMLA to qualify for protection, see 29 C.F.R. § 825.301(b), an employee should

“provide sufficient information for an employer to reasonably determine whether the FMLA may

apply to the leave request,” id. § 825.303(b). “Calling in ‘sick’ without providing more


3
    Neither party disputes that Gardiner satisfied the second element of a prima facie case of
retaliation when she was terminated from her employment. Moreover, while the parties dispute
causation, the one-day temporal proximity between Gardiner’s notice of sick leave on February
22, 2017, and the date of her termination letter on February 23, 2017, creates a genuine issue of
material fact related to causation and pretext.




                                                 5
information will not be considered sufficient notice to trigger an employer’s obligations under

the Act.” Id. In determining whether the employee’s notice to his or her employer was

adequate, consideration must be given to “how the information conveyed to the employer is

reasonably interpreted.” Sarnowski v. Air Brooke Limousine, Inc., 510 F.3d 398, 402 (3d Cir.

2007). “[T]he ‘critical test’ is not whether the employee gave every necessary detail to

determine if the FMLA applies, but ‘how the information conveyed to the employer is

reasonably interpreted.’” Lichtenstein, 691 F.3d at 303 (quoting Sarnowski, 510 F.3d at 402).

“[W]here the employer does not have sufficient information about the reason for an employee’s

use of leave, the employer should inquire further of the employee . . . to ascertain whether leave

is potentially FMLA-qualifying.” Lichtenstein, 691 F.3d at 303 (emphasis in original) (quoting

29 C.F.R. § 825.303(a)). Although the issue of adequate notice is usually a question of fact,

notice becomes a question of law where “‘no rational trier of fact could conclude’ that the

employee’s notice was adequate.” Id. at 303 n.14 (quoting Satterfield v. Wal-Mart Stores, Inc.,

135 F.3d 973, 980-81 (5th Cir. 1998)).

       Here, on the morning of February 22, 2017, Gardiner called her primary care provider’s

office and explained the work stress she was experiencing. Defs.’ Facts ¶ 24; id. Ex. B at 63;

Pl.’s Facts ¶ 24. According to Gardiner, the doctor told her over the phone to “take sick leave for

a few days, come in and see me on the 28th.” Defs.’ Facts Ex. B at 63. At that time, Gardiner

had sufficient sick leave accrued for the time she was requesting to take. Id. Gardiner testified

as follows regarding her plan with respect to leave:

       Q.      When did your doctor tell you he wanted or she wanted you to take sick
               leave?

       A.      That morning [of February 22], when I explained to her my situation.

       Q.      So, the doctor says, you take sick leave for a few days, come in and see
               me on the 28th?


                                                 6
        A.     Yes.

        Q.     Did you have sick leave at that time?

        A.     Yes.

        Q.     You had accrued days for the time you were trying to take here?

        A.     Yes.

        Q.     Now, you said you felt depressed and you felt anxious as a result of your
               interactions with Michel?

        A.     Yes. My pressure was high, too, in December, so I wanted to make sure I
               didn’t have high blood pressure again. I was feeling the same symptoms,
               so I wanted to make sure my pressure wasn’t high again. That is one of
               the main reasons I wanted to go to the doctor, just to confirm.

               ...

               I was not ready to go back [to work] because the anxiety started and I said,
               I’ll wait to see my doctor, I’ll use my time, just to make sure, because I
               don’t want any issues happening on the job, physically, so -- it could be
               anything, so I just wanted to make sure.

Id. at 63, 69-71. Gardiner also testified that, after confirming with her doctor that she was

healthy, she intended to take a vacation, as established by the following colloquy:

        Q.     So in February of 2017, what you wanted was to take a break, go see your
               doctor, make sure you were okay, and then come back to work?

        A.     My thing was – and then plan for vacation, yes. Like, I need a vacation.

        Q.     What kind of vacation were you thinking about?

        A.     In the country. Usually I do international, go to the country, fresh air,
               decide where it would be relaxing.

Id. at 74.

        On February 22, 2017, Gardiner emailed Washington, stating:

        With me being in a stressful work environment and having other medical issues,
        my doctor wants me to take sick leave for a few days. I am hoping to return back
        to work sometime next week.




                                                 7
Defs.’ Facts Ex. G. Gardiner testified that the “other medical issues” she referenced in the email

were depression, anxiety, and stress, although her doctor never diagnosed her with depression or

anxiety or treated her with any medication for those issues. Defs.’ Facts ¶¶ 27-28; Pl.’s Facts

¶¶ 27-28. Gardiner did not indicate to Washington what these “other medical issues” were, nor

did she discuss her absence from work with the human resources department. Defs.’ Facts ¶ 27;

id. Ex. B at 66; Pl.’s Facts ¶ 27.

        According to Gardiner’s own testimony, she intended to take her accrued sick days

before seeing her doctor for an upcoming appointment that was scheduled for the purpose of

confirming that she was well enough to continue her work. Defs.’ Facts ¶ 29; Pl.’s Facts ¶ 29.

She then intended to plan a vacation. Id. Nowhere in her testimony does she indicate that she

intended to request FMLA leave, was considering going on FMLA leave, or had a serious health

condition that would entitle her to FMLA leave. To support a claim for FMLA retaliation,

Gardiner “must at least raise a fact issue as to whether the leave [s]he took was FMLA leave.

Nothing in the record[,] however, supports such a finding. No record evidence suggests that

either [Gardiner] or Defendant[s] understood that [Gardiner] was taking FMLA leave, as

opposed to sick days, personal days, or vacation days.” Barry v. Pennsauken Bd. of Educ., No.

16-9230, 2018 WL 6332511, at *2 (D.N.J. Nov. 7, 2018).

        Nor does the record establish that Defendants were on notice that Gardiner was using sick

leave for an FMLA-qualifying reason. See id. at *3; cf. Lichtenstein, 691 F.3d at 304

(determining that a genuine issue of material fact existed as to whether the plaintiff provided the

employer sufficient notice to state an FMLA retaliation claim when she informed the employer

that her mother was “currently in the emergency room,” had “been brought into the hospital via

ambulance,” and that she “would be unable to work that day” (emphasis in original)). Here,




                                                 8
Gardiner only made a vague reference to a stressful work environment and unidentifiable

“medical issues” and stated that she hoped to return back to work after taking a few days of sick

leave. This is precisely the type of “vague, generic reference[s] . . . in which the likelihood of a

serious health condition is merely conceivable but not sufficiently likely to warrant shifting the

burden of inquiry onto the employer.” Lichtenstein, 691 F.3d at 305 n.16 (determining that even

a “reference about going to a hospital” “does not dictate that a question of fact necessarily exists”

regarding adequate notice).

       Gardiner’s email falls far below these standards. Notably, Gardiner’s request omits any

description of her symptoms, the type of treatment she will need, or the condition(s) that

precipitated her email regarding sick leave, beyond “stressful work environment.” Defs.’ Facts

Ex. G. Under these circumstances, Defendants had no reason to take Gardiner’s request for a

few days’ sick leave at anything other than face value, as Defendants were unaware of any prior

serious health condition, any upcoming medical treatment, or any other probable basis for

Gardiner’s leave request possibly being FMLA-protected. Contrary to Gardiner’s assertion, Pl.’s

Resp. at 6, a reasonable factfinder could not infer that Gardiner provided the Defendants with

reasonably adequate notice to make them aware that she was seeking FMLA leave for her

absence or that the Defendants were on notice that she was using sick leave for a potentially

FMLA-qualifying reason. 4 “Federal law, including the FMLA, does not allow a retaliation claim



4
     As Defendants contend in their brief, Gardiner has failed to set forth sufficient evidence that
Gardiner was suffering from a serious health condition at the time she made her leave request,
Defs.’ Br. at 13-15, an argument that Gardiner does not address. “To qualify for FMLA leave . .
. an employee must have a ‘serious health condition,’ defined as a physical or mental condition
involving either inpatient care or continuing treatment involving a period of incapacity or
treatment for incapacity.” Hansler v. Lehigh Valley Hosp. Network, 798 F.3d 149, 155 (3d Cir.
2015) (citing 29 U.S.C. §§ 2611(11), 2612(a)(1)(D); 29 C.F.R. § 825.102); see also 29 C.F.R.

(Footnote continued on next page)


                                                  9
when [plaintiff] fails to establish he [or she] invoked his [or her] rights under the FMLA.”

Parrotta, 363 F. Supp. 3d at 604. Defendants cannot be held liable for retaliating against

Gardiner for her request for sick leave in February 2017 because she did not produce evidence

that she invoked the right to FMLA-qualifying leave. Chamberlain v. Wyoming Cnty., No. 3:16-

1408, 2018 WL 5920641, at *15 (M.D. Pa. Nov. 13, 2018).




§ 825.113. Continuing treatment is defined as “[a] period of incapacity . . . that also involves . . .
treatment two or more times, within 30 days of the first day of incapacity, unless extenuating
circumstances exist, by a health care provider, by a nurse under direct supervision of a health
care provider, or by a provider of health care services (e.g., physical therapist) under orders of, or
on referral by, a health care provider; or treatment by a health care provider on at least one
occasion, which results in a regimen of continuing treatment under supervision of the health care
provider.” 29 C.F.R. §§ 825.102, 825.115(a)(1).

        Gardiner has failed to provide evidence that any condition or conditions that caused her
to request sick leave on February 22, 2017 were serious health conditions pursuant to the FMLA.
Gardiner has not alleged that she received inpatient care. Nor has she provided any evidence that
she sought treatment two or more times before March 24, 2017, as required under 29 C.F.R.
§ 825.115(a)(1), that there were extenuating circumstances that prevented her from seeking such
treatment, or that her physician provided her with “a regimen of continuing treatments under the
supervision of the health care provider,” as required under 29 C.F.R. § 825.115(a)(2). At most,
based on the record on summary judgment, Gardiner sought treatment on February 28, 2017.
Gardiner also admits that she was not diagnosed with anxiety or depression, nor did she receive
any medication for anxiety, depression, or stress. Instead, Gardiner testified that she intended to
see her health care provider to ensure that she was healthy and then plan a vacation.

        Therefore, based on the summary judgment record, Gardiner has failed to proffer
sufficient evidence that she suffered from a serious health condition under the FMLA.
Criscitello v. MHM Servs., Inc., No. 4:10-CV-0200, 2013 WL 4049724, at *7 (M.D. Pa. Aug. 9,
2013) (citing Naber v. Dover Healthcare Assocs., Inc., 473 F. App’x 157, 159-60 (3d Cir. 2012),
Mascioli v. Arby’s Rest. Grp., Inc., 610 F. Supp. 2d 419, 429-30 (W.D. Pa. Mar. 16, 2009))
(determining that, absent any genuine issue of material fact as to whether plaintiff suffered from
a serious health condition, plaintiff was unable to make out a prima facie case for retaliation); see
also Bonkowski v. Oberg Industries, 787 F.3d 190, 193 (3d Cir. 2015) (affirming grant of
summary judgment on FMLA interference and retaliation claims because employee failed to
establish his absence from work was due to a “serious health condition”); Giddens v. UPS
Supply Chain Solutions, 70 F. Supp. 3d 705, 719 (D. Del. 2014).




                                                 10
IV.    CONCLUSION

       For the reasons discussed above, Gardiner has failed to raise a genuine issue of material

fact regarding whether she can meet her evidentiary burden to establish FMLA retaliation.

Consequently, Defendants are entitled to summary judgment. An appropriate Order follows.

Dated: June 14, 2019




                                                    BY THE COURT:




                                                    /s/ Marilyn Heffley
                                                    MARILYN HEFFLEY
                                                    UNITED STATES MAGISTRATE JUDGE




                                               11
